

116 SRES 34 RS: Expressing the sense of the Senate that the Governments of Burma and Bangladesh ensure the safe, dignified, voluntary, and sustainable return of the Rohingya refugees who have been displaced by the campaign of ethnic cleansing conducted by the Burmese military and to immediately release unjustly imprisoned journalists, Wa Lone and Kyaw Soe Oo.
U.S. Senate
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 134116th CONGRESS1st SessionS. RES. 34IN THE SENATE OF THE UNITED STATESJanuary 29, 2019Mr. Merkley (for himself, Mr. Rubio, Mr. Durbin, Ms. Collins, Mrs. Feinstein, Mr. Young, Mr. Cardin, Mr. Tillis, Ms. Warren, Mr. Kaine, Mr. Van Hollen, Mr. Brown, Mr. Markey, Mr. Wyden, Mr. Sanders, Mrs. Murray, Mr. Coons, Ms. Klobuchar, Ms. Cortez Masto, Mr. Schatz, Ms. Harris, Mr. Peters, Mr. Warner, Mr. King, Mr. Braun, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 8, 2019Reported by Mr. Risch, with an amendment and an amendment to the preamble and an amendment to the titleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONExpressing the sense of the Senate that the Governments of Burma and Bangladesh  ensure the safe,
			 dignified, voluntary, and sustainable return of the Rohingya refugees who
			 have been displaced by the campaign of ethnic cleansing conducted by the
			 Burmese military and to immediately release unjustly imprisoned
			 journalists, Wa Lone and Kyaw Soe Oo.
	
 Whereas, on August 25, 2017, attacks on security posts in Burma by the Arakan Rohingya Salvation Army militant group resulted in a brutal, systematic, and disproportionate reprisal by the Burmese military and security forces on Rohingya villages in Rakhine State;
 Whereas approximately 700,000 Rohingya refugees have fled to Bangladesh since the Burmese military commenced its scorched-earth campaign, with the burning of villages and local monuments, and reports of widespread gang rape, starvation, killing, and forcible deportation;
 Whereas the August 2018 United Nations report of the Independent International Fact-Finding Mission on Myanmar states in paragraph 87 that “the Mission concluded … that there is sufficient information to warrant the investigation and prosecution of senior officials in the Tat­ma­daw chain of command, so that a competent court can determine their liability for genocide in relation to the situation in Rakhine State”;
 Whereas, on August 28, 2018, then-United States Ambassador to the United Nations Nikki Haley reported to the United Nations Security Council that the Department of State had conducted interviews with 1,024 Rohingya refugees in camps throughout Cox’s Bazar and that the results of the interviews were consistent with the United Nations Independent International Fact-Finding Mission on Myanmar;
 Whereas, on September 24, 2018, the Department of State report titled, “Documentation of Atrocities in Northern Rakhine State”, concluded that the military’s attacks in Burma’s Northern Rakhine State were “large-scale, widespread and seemingly geared toward both terrorizing the population and driving out the Rohingya residents” and that the “scope and scale of the military’s operations indicate that they were well-planned and coordinated”;
 Whereas, on December 3, 2018, the United States Holocaust Memorial Museum concluded that “there is compelling evidence that the Burmese military committed ethnic cleansing, crimes against humanity, and genocide against the Rohingya”;
 Whereas the Government of Burma has consistently denied access to the United Nations Fact-Finding Mission on Myanmar established to investigate human rights violations around the country;
 Whereas the fundamental operational principles of voluntary repatriation are safety, to include legal and physical safety, and dignity, to include treatment with respect and full acceptance by their national authorities, including the full restoration of refugees’ rights;
 Whereas approximately 236,000 Rohingya refugees returned to Burma from Bangladesh under the terms of a 1992 agreement after a previous bout of violence against the Rohingya forced them to flee, only to continue to be denied citizenship, face prejudice, violence, and persecution, and in many instances be forced to live in internally displaced persons (IDP) camps with their freedom of movement restricted;
 Whereas Burma’s 1982 citizenship law stripped Rohingya of their Burmese citizenship, rendering them stateless;
 Whereas the Government of Burma continues to systematically discriminate against the Rohingya people, a long-persecuted Muslim minority within Burma, including by continuing to restrict registration of Rohingya births and to deny them freedom of movement, access to healthcare, land, education, marriage, voting rights, and political participation;
 Whereas the Government of Burma has repeatedly abused land use laws to unjustly seize land from Rohingya refugees;
 Whereas the United Nations High Commission on Refugees (UNHCR) is working closely with the Government of Bangladesh and partners to provide protection and assistance to the Rohingya refugees and to support the host populations affected by the influx;
 Whereas, on November 23, 2017, the Government of Burma and the Government of Bangladesh signed an agreement, known as the “Arrangement”, on the return of displaced persons from Rakhine State, which is modeled after the 1992 repatriation agreement between Burma and Bangladesh;
 Whereas the Arrangement includes references to restoring normalcy and human rights in Rakhine State, for refugee returns to comply with international standards of safety, dignity, and voluntariness, and to commencing a process to address root causes in line with the Rakhine Advisory Commission recommendations;
 Whereas the Department of State has assessed that Burma has not made progress on the “more crucial” of the 88 recommendations of the Rakhine Advisory Commission that are identified by Rohingya refugees as prerequisites to repatriation including freedom of movement, civil documentation, and a transparent pathway to citizenship;
 Whereas, on June 6, 2018, the Government of Burma reached a tripartite Memorandum of Understanding (MOU) with the UNHCR and the United Nations Development Agency (UNDP) on its role in the safe, dignified, and voluntary return of Rakhine State refugees;
 Whereas Rohingya refugees currently hosted in Bangladesh demonstrated in protest against an initial November 2018 repatriation plan between the Governments of Bangladesh and Burma, citing concerns for their security and the lack of meaningful political reforms in Burma to include full citizenship;
 Whereas UNHCR, on January 4, 2019, reported that conditions in Burma’s Rakhine State remain “not conducive to return” on the heels of the Government of India’s regrettable decision to repatriate 16,000 Rohingya to Burma without having first ascertained the voluntariness of their decision to return;
 Whereas, throughout this process, the Government of Burma has restricted media freedom and jailed journalists;
 Whereas, on December 12, 2017, Wa Lone and Kyaw Soe Oo, two journalists reporting and documenting atrocities against the Rohingya, were arrested and on January 10, 2018, formally prosecuted with violating the “Official Secrets Act”;
 Whereas Wa Lone and Kyaw Soe Soo had uncovered a massacre of 10 Rohingya men perpetrated by Burma’s security forces and aided by local Buddhist villagers in the village of Inn Din in Rakhine State;
 Whereas, on September 3, 2018, Yangon northern district judge Ye Lwin ruled that Wa Lone and Kyaw Soe Oo breached the colonial-era Official Secrets Act and sentenced them each to seven years in prison with hard labor;
 Whereas, on January 11, 2019, Wa Lone and Kyaw Soe Oo’s appeal of their conviction before the Yangon Regional High Court was denied;
 Whereas Time Magazine named Wa Lone and Kyaw Soe Oo as co-recipients of 2018 Time Magazine’s “Person of the Year” in recognition for their courageous reporting;
 Whereas Vice President Mike Pence tweeted his concern over the sentence against Wa Lone and Kyaw Soe Oo for “doing their job reporting on the atrocities being committed on the Rohingya people”;
 Whereas United States Ambassador to the United Nations Nikki Haley described the conviction as “another terrible stain on the Burmese government” and called for “their immediate and unconditional release”;
 Whereas the Department of State's annual Human Rights Report on Burma for the year 2017 states that—
 (1)legal provisions that allow the government to manipulate the courts for political ends, and these provisions were sometimes used to deprive citizens of due process and the right to a fair trial, particularly with regards to the freedom of expression;
 (2)The government continued to detain and arrest journalists, activists, and critics of the government and the military during the year.; and
 (3)Threats against and arrests of journalists increased. … Freedom of expression was more restricted during the year compared with 2016. This included a higher number of detentions of journalists using various laws, including laws carrying more severe punishments than those used previously.;
 Whereas, according to PEN America, the discontinuation of Radio Free Asia’s broadcasting in Myanmar on a domestic channel constitutes a further shrinking of the space for free expression in the country; and
 Whereas, additionally, PEN America reports that— (1)there continues to be increased legal threats, imprisonment, and physical harassment of journalists;
 (2)there continues to be restrictions on the ability to report from and receive information on conflict areas; and
 (3)the lack of reform of media laws and institutions is driving a decline in media freedom: Now, therefore, be it
 Whereas, on August 25, 2017, attacks on security posts in Burma by the Arakan Rohingya Salvation Army militant group resulted in a brutal, systematic, and disproportionate reprisal by the Burmese military and security forces on Rohingya villages in Rakhine State;
 Whereas over 740,000 Rohingya refugees have fled to Bangladesh since the Burmese military commenced its scorched-earth campaign, with the burning of villages and local landmarks, and reports of widespread gang rape, starvation, killing, and forcible deportation;
 Whereas the August 2018 United Nations report of the Independent International Fact-Finding Mission on Myanmar states in paragraph 87 that the Mission concluded … that there is sufficient information to warrant the investigation and prosecution of senior officials in the Tat­ma­daw chain of command, so that a competent court can determine their liability for genocide in relation to the situation in Rakhine State;
 Whereas, on August 28, 2018, then-United States Ambassador to the United Nations Nikki Haley reported to the United Nations Security Council that the Department of State had conducted interviews with 1,024 Rohingya refugees in camps throughout Cox’s Bazar and that the results of the interviews were consistent with the United Nations Independent International Fact-Finding Mission on Myanmar;
 Whereas, on September 24, 2018, the Department of State report titled, Documentation of Atrocities in Northern Rakhine State, concluded that the military’s attacks in Burma’s Northern Rakhine State were large-scale, widespread and seemingly geared toward both terrorizing the population and driving out the Rohingya residents” and that the “scope and scale of the military’s operations indicate that they were well-planned and coordinated;
 Whereas, on December 3, 2018, the United States Holocaust Memorial Museum concluded that there is compelling evidence that the Burmese military committed ethnic cleansing, crimes against humanity, and genocide against the Rohingya;
 Whereas the May 2019 Amnesty International report on war crimes in Rakhine State, outlines continued human rights violations, including indiscriminate attacks on civilians, and expresses alarm about the impact of continued fighting on the food security of Rakhine State;
 Whereas, on May 14, 2019, the United Nations International Fact Finding Mission on Myanmar urged the international community to cut off all financial aid and other support to the Burmese military;
 Whereas the Government of Burma has consistently denied access to the United Nations Fact-Finding Mission on Myanmar established to investigate human rights violations around the country;
 Whereas the fundamental operational principles of voluntary repatriation are safety, to include legal and physical safety, and dignity, to include treatment with respect and full acceptance by their national authorities, including the full restoration of refugees’ rights;
 Whereas approximately 236,000 Rohingya refugees returned to Burma from Bangladesh under the terms of a 1992 agreement after a previous bout of violence against the Rohingya forced them to flee, only to face continued denial of citizenship, prejudice, violence, and persecution, and in many instances forced to live in internally displaced persons (IDP) camps with their freedom of movement restricted;
 Whereas Burma’s 1982 citizenship law stripped Rohingya of their Burmese citizenship, rendering them stateless;
 Whereas the Government of Burma continues to systematically discriminate against the Rohingya people, a long-persecuted Muslim minority within Burma, including by continuing to restrict registration of Rohingya births and to deny them freedom of movement as well as access to healthcare, land, education, marriage, voting rights, and political participation;
 Whereas the Government of Burma has repeatedly abused land use laws to unjustly seize land from Rohingya refugees;
 Whereas the United Nations High Commission on Refugees (UNHCR) is working closely with the Government of Bangladesh and partners to provide protection and assistance to the Rohingya refugees and to support the host populations affected by the influx;
 Whereas, on November 23, 2017, the Government of Burma and the Government of Bangladesh signed an agreement, known as the Arrangement, on the return of displaced persons from Rakhine State, which is modeled after the 1992 repatriation agreement between Burma and Bangladesh;
 Whereas the Arrangement includes references to restoring normalcy and human rights in Rakhine State, ensuring refugee returns comply with international standards of safety, dignity, and voluntariness, and commencing a process to address root causes in line with the Rakhine Advisory Commission recommendations;
 Whereas the Department of State assesses that Burma has not made progress on the more crucial of the 88 recommendations of the Rakhine Advisory Commission identified by Rohingya refugees as prerequisites to repatriation, including freedom of movement, provision of civil documentation, and a transparent pathway to citizenship;
 Whereas, on June 6, 2018, the Government of Burma reached a tripartite Memorandum of Understanding with the UNHCR and the United Nations Development Agency to promote the safe, dignified, and voluntary return of Rakhine State refugees, which was extended one additional year to June 6, 2020;
 Whereas Rohingya refugees currently hosted in Bangladesh demonstrated in protest against an initial November 2018 repatriation plan between the Governments of Bangladesh and Burma, citing concerns for their security and the lack of meaningful political reforms in Burma to include extension of full citizenship;
 Whereas UNHCR, on January 4, 2019, reported that conditions in Burma’s Rakhine State remain not conducive to return on the heels of the Government of India’s regrettable decision to repatriate Rohingya to Burma without having first ascertained the voluntariness of their decision to return;
 Whereas, throughout this process, the Government of Burma has restricted media freedom and jailed journalists;
 Whereas, on December 12, 2017, Wa Lone and Kyaw Soe Oo, two journalists reporting and documenting atrocities against the Rohingya, were arrested and on January 10, 2018, formally charged with violating the Official Secrets Act;
 Whereas Wa Lone and Kyaw Soe Soo had uncovered a massacre of 10 Rohingya men perpetrated by Burma’s security forces and aided by local Buddhist villagers in the village of Inn Din in Rakhine State;
 Whereas, on September 3, 2018, Yangon northern district judge Ye Lwin ruled that Wa Lone and Kyaw Soe Oo breached the colonial-era Official Secrets Act and sentenced them each to seven years in prison with hard labor;
 Whereas Time Magazine named Wa Lone and Kyaw Soe Oo as co-recipients of 2018 Time Magazine’s Person of the Year in recognition for their courageous reporting;
 Whereas the release of Wa Lone and Kyaw Soe Oo on May 7, 2019, concluded over 500 days of imprisonment, more than twice the amount of time served by the soldiers deemed responsible for the massacre uncovered by their reporting;
 Whereas, despite the pardon of Wa Lone and Kyaw Soe Oo, the Department of State’s 2018 annual human rights report on Burma found continued and widespread restrictions on journalistic activity and other forms of freedom of expression, stating that—
 (1)[T]he government appeared to manipulate the courts for political ends and sometimes deprived citizens of due process and the right to a fair trial, particularly regarding the freedom of expression.;
 (2)The government continued to detain and arrest journalists, activists, and critics of the government and the military.; and
 (3)Threats against and arrests of journalists continued during the year … Authorities arrested, detained, convicted, intimidated, and imprisoned citizens for expressing political opinions critical of the government and the military, generally under the charges of defamation, protesting without a permit, or violating national security laws. This included the detentions and trials of journalists and other figures, applying laws carrying more severe punishments than those used previously.;
 Whereas, according to PEN America press release dated June 13, 2018, The discontinuation of Radio Free Asia’s broadcasting in Burma on a domestic channel constitutes a further shrinking of the space for free expression in the country; and
 Whereas, additionally, PEN America reports— (1)increased legal threats, imprisonment, and physical harassment of journalists;
 (2)restrictions on the ability to report from and receive information on conflict areas; and (3)lack of reform of media laws and institutions that is driving a decline in media freedom: Now, therefore, be it
	
 That the Senate— (1)condemns the violence and displacement inflicted on Burma’s Rohingya and other ethnic minorities;
 (2)urges the Secretary of State to make a determination whether the actions by the Myanmar military constitute crimes against humanity or genocide and to work with interagency partners to impose targeted sanctions on Myanmar military officials, to include Senior General Min Aung Hlaing, responsible for these heinous acts through existing authorities;
 (3)condemns the attacks by the Arakan Rohingya Salvation Army militant group; (4)calls on the Government of Burma to allow full access to Rakhine State and ensure the full participation of UNHCR, the internationally endorsed organization tasked with ensuring that refugee returns are voluntary, safe, dignified, and meet international refugee and human rights standards, and that the voices of refugees are represented in order to ensure the sustainability of such returns and to prevent further waves of displacement;
 (5)commends the positive role of the Government of Bangladesh in receiving Rohingya refugees to date and urges the Government of Bangladesh to continue allowing the full participation of UNHCR and human rights organization in accessing refugee camps;
 (6)calls on UNHCR and international nongovernmental organizations to continue to play a role in monitoring repatriation efforts by the Governments of Bangladesh and Burma to ensure a process that meets international norms for voluntary, safe, and dignified repatriation;
 (7)agrees that any return of Rohingya should include guarantees that any returns of refugees will be voluntary and dignified, that there will be no threats to protection or security upon return, that refugees will be able to return to their places of origin or other locations as desired, and be able to enjoy equal rights with others in Burma, including the restoration or granting of full citizenship, freedom of movement, and access to basic services;
 (8)recognizes that any forced relocation of Rohingya refugees into temporary settlements, IDP camps, model villages, or other areas not of refugees’ choosing is unacceptable; (9)calls on the Government of Burma to allow for a flexible and practical approach to dealing with evidence of Rohingya residence in Burma, recognizing that the Rohingya refugees in Bangladesh possess a wide range of documents and that some refugees have no documents and will need to establish their residence by other means;
 (10)calls on the Government of Burma to address root causes consistent with the Rakhine Advisory Commission recommendations and fully implement all of the recommendations of the Commission, including providing equal access to full restoration or granting of full citizenship for the Rohingya population;
 (11)calls on the Government of Burma to acknowledge and address the issue of statelessness for the Rohingya, the deprivation of rights, and institutionalized and pervasive discrimination of the Rohingya population in order to bring about any sustainable solutions;
 (12)commends the Government and the people of Bangladesh for their extraordinary generosity and efforts to provide shelter and relief for nearly 1,000,000 Rohingya refugees forced to flee their homes in Burma;
 (13)calls on the Government of Bangladesh to ensure all refugees have freedom of movement and under no circumstances are subject to unsafe, involuntary, precipitous, or uninformed returns to Burma;
 (14)calls for all the convictions against Wa Lone and Kyaw Soe Oo to be nullified, for the similar charges against many other journalists currently awaiting trial to be dropped, and for the immediate and unconditional release of these journalists;
 (15)expresses concern about the Government of Myanmar’s crackdown on journalists and press freedom throughout the country;
 (16)reaffirms the central role that independent and professional journalism plays in strengthening democratic governance, upholding the rule of law, mitigating conflict, and informing public opinion around the world; and
 (17)calls upon the United States Government to continue the United States status as a top global donor nation to the humanitarian response in Burma and Bangladesh and for the President’s fiscal year 2020 budget request to reflect that longstanding United States commitment.
	
 That the Senate— (1)condemns the violence and displacement inflicted on Burma’s Rohingya and other ethnic minorities;
 (2)urges the Secretary of State— (A)to make a determination of whether the actions by the Burmese military, including Senior General Min Aung Hlaing, Vice-Senior General Soe Win, Brigadier-General Aung Aung, and Brigadier-General Than Oo, constitute gross violations of human rights, war crimes, crimes against humanity (including sexual or gender-based violence), or genocide; and
 (B)to work with interagency partners to impose targeted sanctions through existing authorities, including under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) and Executive Order 13818 (50 U.S.C. 1701 note; relating to blocking the property of persons involved in serious human rights abuse or corruption), on Burmese military officials that have knowingly played a direct and significant role in the commission of acts that constitute gross violations of human rights, war crimes, crimes against humanity (including sexual or gender-based violence), or genocide;
 (3)condemns the attacks by the Arakan Rohingya Salvation Army militant group; (4)expresses support for potential accountability mechanisms for Burma, including an ad hoc tribunal, in consultation with the Rohingya community;
 (5)calls on the Government of Burma to allow full access to Rakhine State and ensure the full participation of UNHCR, the internationally-endorsed organization tasked with ensuring that refugee returns are voluntary, safe, dignified, and meet international refugee and human rights standards, and that the voices of refugees are represented to ensure the sustainability of such returns and prevent further waves of displacement;
 (6)commends the positive role to date of the Government of Bangladesh in receiving nearly 1,000,000 Rohingya refugees and urges the Government of Bangladesh to continue allowing the full participation of UNHCR and human rights organization in accessing refugee camps;
 (7)calls on UNHCR and international nongovernmental organizations to continue their important roles in monitoring repatriation efforts by the Governments of Bangladesh and Burma to ensure a process that meets international norms for voluntary, safe, and dignified repatriation;
 (8)agrees that any agreement on repatriation of Rohingya should include guarantees that any returns will be voluntary and dignified, that there will be no threats to protection or security upon return, that refugees will be able to return to their places of origin or other locations as desired, and be able to enjoy equal rights with others in Burma, including the restoration or granting of full citizenship, freedom of movement, and access to basic services;
 (9)recognizes that any forced relocation of Rohingya refugees into temporary settlements, IDP camps, or model villages is unacceptable;
 (10)calls on the Government of Burma to allow for a flexible and practical approach to dealing with evidence of Rohingya residence in Burma, recognizing both that Rohingya refugees in Bangladesh possess a wide range of documents and that some refugees have no documents and will need to establish their residence by other means;
 (11)calls on the Government of Burma to address root causes consistent with the Rakhine Advisory Commission recommendations and fully implement all of the recommendations of the Commission, including providing for the restoration or granting of full citizenship to the Rohingya population;
 (12)calls on the Government of Burma to acknowledge, address, and implement sustainable solutions regarding statelessness for Rohingya, the deprivation of rights, and institutionalized and pervasive discrimination against the Rohingya population;
 (13)calls on the Government of Bangladesh to ensure all refugees have freedom of movement and under no circumstances be subjected to unsafe, involuntary, precipitous, or uninformed returns to Burma;
 (14)calls on international organizations and the Government of Bangladesh to ensure access for Rohingya to basic services, education, and livelihood opportunities;
 (15)welcomes the release of Wa Lone and Kyaw Soe Oo; (16)calls for similar charges against other journalists currently awaiting trial to be dropped, and for the immediate and unconditional release of these journalists;
 (17)expresses concern about the Government of Burma’s crackdown on journalists and press freedom throughout the country;
 (18)reaffirms the central role that independent and professional journalism plays in strengthening democratic governance, upholding the rule of law, mitigating conflict, and informing public opinion around the world;
 (19)calls upon the United States Government to ensure the United States continues to be a top global donor nation to the humanitarian response in Burma and Bangladesh, and for the fiscal year 2020 appropriation for State, Foreign Operations, and Related Programs to reflect that longstanding United States commitment;
 (20)calls on the United States Government to develop a more robust diplomatic strategy to engage regional partners, including the Association for Southeast Asian Nations (ASEAN), to press the Government of Burma to—
 (A)improve humanitarian access in Rakhine state; (B)discourage involuntary returns of Rohingya refugees back to Burma; and
 (C)ensure perpetrators of attacks against the Rohingya population in 2016 and 2017 are held accountable;
 (21)calls on the United States to regularly support the funding and resourcing of the United Nations Independent Investigative Mechanism for Myanmar; and
 (22)calls on social media companies, including Facebook, to take greater steps to mitigate the risks of their platforms being used for the promotion of violence and discrimination against Rohingya and other ethnic minorities in Burma.Amend the title so as to read: A resolution expressing the sense of the Senate that the Governments of Burma and Bangladesh ensure
			 the safe, dignified, voluntary, and sustainable return of the Rohingya
			 refugees who have been displaced by the campaign of ethnic cleansing
			 conducted by the Burmese military..July 8, 2019Reported with an amendment and an amendment to the preamble and an amendment to the title